Citation Nr: 0711764	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-08 600	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for allergic sinusitis with headaches.

2.  Entitlement to an initial compensable rating for 
rhinitis. 



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision (issued in September 
2001) by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi. In September 2005, the 
Board remanded the case for additional development.  

During the remand period, the appeal for a total disability 
rating for compensation purposes based on individual 
unemployability was granted.  The Board therefore will not 
address that issue.  In August 2006, VA's Appeals Management 
Center (AMC) recharacterized the issues as a higher initial 
rating for allergic sinusitis with headaches, rated 10 
percent under Diagnostic Code 6513, and a higher initial 
rating for rhinitis, rated noncompensably under Diagnostic 
Code 6522.  The case has been returned to the Board for 
further appellate consideration regarding the remaining 
issues on appeal.  


FINDINGS OF FACT

1.  Sinusitis is manifested by more than six non-
incapacitating episodes per year of sinusitis characterized 
by pain and purulent discharge.  

2.  Radical nasal surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries is not shown.  

3.  Greater than 50 percent obstruction of nasal passages on 
both sides or complete obstruction on one side is more nearly 
approximated; polyps are not present.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent schedular rating 
for sinusitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2006).

2.  The criteria for an initial 10 percent schedular rating 
for rhinitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in August 2003 and in November 2005, which informed 
him of what evidence is needed to substantiate the claims, 
what evidence he was responsible for obtaining, and what 
evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  All VA examination reports are associated 
with the claims file and all other evidence has been 
accounted for to the extent possible.  38 U.S.C.A. § 5103A 
(b)-(d); see also 38 C.F.R. § 3.159(c).    

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because higher ratings are granted for 
sinusitis and for rhinitis, the RO will issue a rating 
decision that implements the Board decision and assigns an 
effective date.  The effective date will be in accordance 
with the rule for assignment of effective dates, which will 
be included with the rating decision.  

If the veteran is dissatisfied with the effective dates that 
will be assigned by the RO for sinusitis and rhinitis 
ratings, he is invited to submit a notice of disagreement in 
accordance with appeal instructions that will be issued with 
the future RO rating decision.  Thus, no unfair prejudice to 
the veteran will result from the Board's grant of higher 
ratings at this time. 

Disability Ratings 

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished a claim for an increased rating from 
a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
stressed that the difference between an original rating and 
an increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  Therefore, the Board will consider the initial 
ratings for sinusitis and rhinitis from the service 
connection effective date forward, rather than treating the 
claim as one for an increased rating. 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.
Sinusitis

Allergic sinusitis has been rated 10 percent disabling for 
the entire appeal period (from December 11, 1998) under 
Diagnostic Code 6513.  

A 10 percent evaluation is warranted for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following the section provides that an 
incapacitating episode of sinusitis is one that requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2006).

Continued existence of active sinusitis was confirmed by a 
March 2006 VA magnetic resonance imaging (MRI) study that 
showed mild chronic sinusitis.  Recent reports, such as a 
February 2006 VA outpatient treatment report, note purulent 
rhinorhea.  During the several-year course of this appeal, 
numerous flare-ups of sinusitis are shown.  An April 2003 VA 
ear-nose-throat (ENT) clinic report notes monthly attacks of 
congestion.  Additional VA ENT clinic consultation reports 
dated in May 2003 and August 2004 support that frequency of 
attacks.  

The veteran testified in August 2003 that he had severe post 
nasal drip symptoms at least 6 times per year and that those 
symptoms had formerly affected his ability to work at his 
store.   

VA outpatient treatment reports mention the use of 
antibiotics, such as Amoxil(r), at various times over the 
years.  The veteran has, several times, declined septoplasty 
to unblock the nearly totally obstructed nasal passages.  
Thus, no history of surgery is shown.  

Comparing these manifestations with the criteria of the VA 
Schedule for Rating Disabilities (Rating Schedule), the Board 
finds that the criteria for a 50 percent schedular rating for 
sinusitis are not more nearly approximated, as radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries is not shown.  However, the criteria for a 
30 percent rating for sinusitis are more nearly approximated 
because the manifestations include more than six non-
incapacitating episodes per year of sinusitis characterized 
by pain and purulent discharge.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A 30 percent initial schedular rating for sinusitis 
is therefore granted.  

Rhinitis

Rhinitis has been rated noncompensably disabling effective 
from January 19, 2001, under Diagnostic Code 6522.  Under 
that code, allergic or vasomotor rhinitis is rated according 
to the presence of polyps.  If a polyp is shown, a 30 percent 
rating is warranted.  If no polyp is shown, then a 10 percent 
rating is warranted if there is greater than 50 percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (2006).  

In this case, no polyp is shown.  Therefore, there is no 
basis to assign a 30 percent rating for rhinitis.  The next 
question is whether the nasal passages are obstructed to the 
required degree so as to warrant a 10 percent rating. 

The nasal passages have been examined and obstructions 
observed several times during the appeal period.  A January 
1999 VA nose and sinus compensation examination report 
reflects a moderate obstruction due to deviated nasal septum 
aggravated by significant vasomotor rhinitis.  This etiology 
of the nasal obstruction was controverted by a February 2002 
ear-nose-throat (ENT) report that dissociated the obstruction 
from the deviated nasal septum and tended to attribute to 
obstruction solely to rhinitis.  Thus, rhinitis has been 
implicated as a causative factor of the obstructed nasal 
passages.  

An April 2003 VA ENT clinic consultation report notes monthly 
attacks of congestion.  Additional VA ENT clinic consultation 
reports dated in May 2003 and August 2004 support that 
frequency of congestion attacks.  An August 2003 VA 
nasopharyngology examination report reflects almost totally 
obstructed nasal passages due to swollen turbinates and 
rather severe vasomotor rhinitis.  The physician reported 
that vasomotor rhinitis caused significant recurrent 
obstruction and draining and secondary sinusitis.  In March 
2006, another VA physician opined that there was a very 
severe deviated nasal septum to the right that impinged on 
the turbinates and obstructed the right side, but only mild 
congestion on the left side of the nasal cavity.  

The medical evidence addressing the extent of the airway 
obstruction and its etiology suggests that it is at least as 
likely as not that greater than 50 percent obstruction of 
nasal passages on both sides or complete obstruction on one 
side is more nearly approximated.  After considering all the 
evidence of record, including the testimony, the Board finds 
that the evidence favors the claim.  A 10 percent initial 
schedular rating for rhinitis is therefore granted for entire 
appeal period.  

Because a total disability rating for compensation purposes 
based on individual unemployability is in effect, there is no 
need to discuss the propriety of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b) (2006).  


ORDER

An initial 30 percent rating for allergic sinusitis with 
headaches is granted, subject to the laws and regulations 
governing payment of monetary benefits.

An initial 10 percent rating for rhinitis is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


